Name: 2000/144/CFSP: Council Decision of 14 February 2000 setting up the Interim Military Body
 Type: Decision
 Subject Matter: European construction;  executive power and public service;  defence;  international security;  politics and public safety
 Date Published: 2000-02-22

 Avis juridique important|32000D01442000/144/CFSP: Council Decision of 14 February 2000 setting up the Interim Military Body Official Journal L 049 , 22/02/2000 P. 0002 - 0002COUNCIL DECISIONof 14 February 2000setting up the Interim Military Body(2000/144/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and in particular Article 28(1),Having regard to the Treaty establishing the European Community and in particular Article 207 thereof,Recalling Article 25 of the Treaty on European Union,Whereas:In the framework of the strengthening of the common foreign and Security Policy (CFSP) and in particular of the common European policy on security and defence provided for in Article 17 of the Treaty on European Union, the European Council meeting in Helsinki on 10 and 11 December 1999 invited the Council to establish as of March 2000 the interim bodies and arrangements for the implementation of the common European policy on security and defence,HAS DECIDED AS FOLLOWS:Article 1An Interim Military Body consisting of representatives of Member States' chiefs of defence is set up to give military advice as required to the Political Committee, including in its formation as Interim Political and Security Committee, and to the Secretary General/High Representative. It is assisted by the military experts seconded from Member States to the Council Secretariat.Article 21. This Decision shall enter into force on 1 March 2000.2. It shall apply until the permanent bodies of the common European policy on security and defence are established.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 14 February 2000.For the CouncilThe PresidentJ. GAMA